Applicant's election with traverse of Group I in the reply filed on 11/18/20 is acknowledged.  The traversal is on the ground(s) that no undue burden would be on the Examiner if Groups II and III were examined with Group I.  For Group II this is not found persuasive because the search and examination required for Group II is different from that required for Group I such that this poses an undue burden.  Applicants also assert that the alternative use as a powder coating is not accurate as powder coatings require an average particle diameter of less than 20 micron.  This is not persuasive because the prior art is replete with powder coating compositions having a particle diameter of greater than 20 micron.  For instance note the following from the AZO materials website (azom.com) under “Powder Coating and Particle Size Measurement”

    PNG
    media_image1.png
    133
    699
    media_image1.png
    Greyscale
	The requirement is still deemed proper and is therefore made FINAL.
	For Group III, the Examiner recognizes that this group was examined with Group I in the parent applicant and thus, to remain consistent, the Examiner will rejoin this group.  Currently claims 1 to 7 and 15 to 20 are under consideration while claims 8 to 14 are withdrawn.

Claims 1 to 7 and 15 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain limitations that are not found in the originally filed specification such that they are considered to be new matter.
	In claim 1 and claim 15, the limitation “having a mean diameter D50 of greater than 20 µm” is not supported by the specification.  The Examiner notes that paragraph 
	In claim 7 the limitation “between 40 and 70 µm” is not supported by the specification.  

Claims 4, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4 and 16 the term “substantially” is considered to be indefinite as this is a subjective term without specific breadth or meaning.
In claim 4 reference to the PEKK particles lacks antecedent basis.  For prior art purposes the Examiner will interpret this as PAEK particles.
In claim 20 reference to “the method of claim 14” lacks antecedent basis.  For prior art purposes this claim will be considered as depending upon claim 16 since this is the claim that refers a grinding step.

The disclosure is objected to because of the following informalities: Paragraph 1 inappropriately refers to polyether ether ketone as PEKK.  See paragraph 11 which refers to PEKK properly.  Appropriate correction is required.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 to 7 and 15 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of U.S. Patent No. 10,661,479. Although the claims at issue are not identical, they are not patentably distinct from each other because the particle size range in the powder of ‘479 falls within the claimed range such that these limitations are overlapping.  Compare also the dependent powder composition claims and the method claims, as these are directed to embodiments consistent with that claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 to 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wegner et al.
	Wegner et al. teach a powder composition that contains carbon fibers and PEEK powder.  For instance column 4, lines 61 and on, teach that the PEEK has a particle size of at most 100 microns while the graphite powder has a length below 1 mm (1000 micron).  The fibers preferably have a length of from .4 mm to .2 mm (40 to 200 micron).  
	This differs from that claimed in that it does not specifically teach a value for L50 or D50 (the median length or diameter).  Given the specific teachings that are found in Wegner eta l., though, the skilled artisan would have been motivated to select a median particle size length from within the disclosed range such that the skilled artisan would 
	For claim 15, in addition to that noted supra, see column 5, lines 1 to 7.  
	Note that grinding will result in a particle that is randomly formed and thus substantially non-spherical, meeting claim 16.  
	For claim 17 note that Wegner et al. refer to mixing and blending but do not specify a high intensity mixer.  Such a mixer, though, would have been obvious in an effort to expeditiously produce a thoroughly mixed product.
	For claim 20, note that heat treating the PEEK prior to grinding and mixing the fibers and particles in Wegner et al. would have been obvious, in an effort to remove undesirable impurities that could have an deleterious effect on the composition of Wegner et al.  
	For these rejections please note that “for use in laser sintering…” is a future intended use clause that does not appear to lend any patentable distinction to the claimed powder composition.

The remaining claims are neither taught nor suggested by the prior art.  Note that the prior art is silent as to the D50 and D90 of the powder such that there is nothing that would lead the skilled artisan to select an L50 within the ranges as found in claims 2 and 3.  While the general range for the L50 in these claims could be within the claimed range there is nothing that would lead the skilled artisan to select both L50 and D50 in such ranges as claimed from that which is found in Wegner et al.  There is also nothing that would indicate that during mixing a portion of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
1/15/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765